Exhibit 10.4

PEPCO HOLDINGS, INC.

RESTRICTED STOCK UNIT AGREEMENT

(Director Award)

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is effective this     
day of             , 20     (the “Date of Grant”), by and between Pepco
Holdings, Inc. (the “Company”), and                             , a non-employee
director of the Company (the “Director”).

WHEREAS, the Company has adopted the Pepco Holdings, Inc. 2012 Long-Term
Incentive Plan, as it may be amended, amended and restated and/or restated from
time to time (the “Plan”).

WHEREAS, on             , 20    , the Board granted to the Director a Director
Award consisting of                      Restricted Stock Units under the Plan
(the “Award”).

WHEREAS, the Company desires to enter into an agreement with the Director
evidencing the grant to the Director of the Award approved by the Board on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the Company and the Director
agree as follows:

1. Director Award. The Award is a Director Award under the Plan, consisting of
                     Restricted Stock Units. The Restricted Stock Units are
notional units of measurement denominated in shares of Stock (i.e., one
Restricted Stock Unit is equivalent in value to one share of Stock, subject to
the terms hereof). The Restricted Stock Units represent an unfunded, unsecured
contractual right and shall be considered a Service-Based Award for purposes of
the Plan.

2. Vesting. This Award shall vest, as follows:

(a) On the earlier of (i) the first anniversary of the Date of Grant, or
(ii) the date of the Company’s annual meeting of stockholders immediately
following the Date of Grant (the “Vesting Date”), this Award shall vest in full,
provided that the Director remains continuously as a member of the Board
beginning on the Date of Grant and ending on the Vesting Date. Except as
otherwise provided by Section 2(b) or 3 hereof, if the Director ceases to serve
as a member of the Board prior to the Vesting Date, this Award shall be
immediately forfeited in its entirety. The vesting period described in this
Section 2(a) shall be referred to herein as the “Restriction Period.”

(b) Upon the Termination without Cause, Disability or death of the Director,
during the Restriction Period and, with respect to Disability or death, prior to
any termination of the Director’s service as a director of the Company, a
portion of the Award shall vest, which portion shall equal the number of
Restricted Stock Units covered by this Agreement multiplied by a fraction, the
numerator of which shall be the number of days in the Restriction Period during
which the Director continuously served as a director of the Company, and the
denominator of which shall be the total number of days in the Restriction
Period. The portion of this Award not vested as described above shall
immediately be forfeited.



--------------------------------------------------------------------------------

Subject to the provisions of Section 17 hereof, any Restricted Stock Units
associated with this Award as to which the vesting requirement of this Section 2
has been satisfied shall be payable in accordance with Section 5 hereof.

3. Accelerated Vesting. Notwithstanding the foregoing, if the Director resigns
or is removed as a director of the Company prior to the expiration of such
Director’s term as such, in each case within 12 months following a Change in
Control and within the Restriction Period, all of Restricted Stock Units
represented hereby shall vest upon the resignation or removal and be payable in
accordance with Section 5 hereof.

4. Dividend Equivalents. Dividend Equivalents under the Plan have been granted
in conjunction with this Award, such that any dividend paid in cash on shares of
Stock will be credited to the Director as Dividend Equivalents as if the
Restricted Stock Units represented hereby were outstanding shares of Stock. Such
credit shall be made in the form of additional whole and/or fractional
Restricted Stock Units, based on the Fair Market Value of the Stock on the
trading day immediately prior to the date of payment of any such dividend. All
such additional Restricted Stock Units shall be subject to the same vesting and
forfeiture provisions applicable to the Restricted Stock Units in respect of
which they were credited and shall be paid in accordance with Section 5 hereof.

5. Payment of Award. Payment of vested Restricted Stock Units (which shall
include Restricted Stock Units credited pursuant to Dividend Equivalents
described in Section 4) shall be made within thirty (30) days following the
earlier of (i) the Vesting Date; or (ii) the vesting of this Award in whole or
in part pursuant to Sections 2(b) or 3 hereof, but subject in each case, as
applicable, to (i) the provisions of Section 17 hereof, and (ii) any delay that
may be required under Section 16 hereof. The vested Restricted Stock Units shall
be paid in the form of one share of Stock for each Restricted Stock Unit, minus
deductions for applicable minimum statutory withholding taxes as set forth in
Section 11 of this Agreement.

6. Nontransferability of Award. None of the Restricted Stock Units covered
hereby (including any Dividend Equivalents described in Section 4) may be
assigned or alienated, and shall not be subject to attachment or other legal
process except (i) to the extent specifically mandated and directed by
applicable state or Federal statute; (ii) as provided in Section 11 this
Agreement with respect to withholding of applicable taxes; or (iii) pursuant to
a Permitted Transfer. Any attempted disposition of this Award or the Restricted
Stock Units (or any interest herein) in violation of this Section 6 shall be
null and void.

7. Terms and Conditions. The terms and conditions included in the Plan are
incorporated herein by reference, and to the extent that any conflict or
ambiguity may exist between the terms and conditions included in this Agreement
and the terms and conditions included in the Plan, the terms and conditions
included in the Plan shall control. By execution of this Agreement, the Director
acknowledges receipt of a copy of the Plan and further agrees to be bound
thereby and by the actions of the Board pursuant to the Plan.

 

-2-



--------------------------------------------------------------------------------

8. No Rights as a Stockholder. The Restricted Stock Units granted pursuant to
this Award, whether or not vested, will not confer any voting rights or any
other rights of a stockholder of the Company upon the Director, and the Director
will not acquire any voting rights or any other rights of a stockholder of the
Company unless and until such Restricted Stock Units have vested and shares of
Stock underlying such Restricted Stock Units have been issued and delivered to
the Director. The Company shall not be required to issue or transfer any
certificates representing shares of Stock upon vesting of the Award until all
applicable requirements of any law, rule or regulation have been compiled with,
and any required government agency approvals have been obtained. Further, no
issue or transfer of such certificates shall occur until such shares of Stock
have been duly listed on any securities exchange on which the Stock may then be
listed.

9. Stock Issuable Upon Vesting. Upon vesting of the Award and payment of Stock
pursuant to Section 5 hereof, the Director shall be provided with the
certificate(s) or certificate number(s) evidencing ownership of the shares of
such Stock, subject to the implementation of an arrangement with the Director to
effectuate all necessary tax withholding. If the shares of Stock evidenced by
such certificate(s) were not offered and sold to the Director in a transaction
registered under the Securities Act of 1933, as amended (the “Securities Act”),
the certificate(s) may include a legend noting that the Stock may not be sold or
transferred by the Director unless such Stock is registered for resale or unless
the Director meets an exemption from registration under the Securities Act. The
Company shall follow all requisite procedures to deliver such certificates to
the Director; provided, however, that such delivery may be postponed to enable
the Company to comply with any applicable procedures, regulations or listing
requirements of any government agency, stock exchange, transfer agent or
regulatory agency.

10. Tenure. This Agreement shall not constitute an agreement to nominate or
otherwise extend or modify the term of the Director as a director of the
Company. The Director’s right, if any, to serve the Company as a director of the
Company or otherwise shall not be enlarged or otherwise affected by this
Agreement or his or her designation as a participant under the Plan.

11. Tax Withholding. The Director acknowledges this Award may give rise to a tax
liability and a withholding obligation associated therewith, and that no shares
of Stock shall be issuable to the Director hereunder until such withholding
obligation is satisfied in full. In accordance with Section 19.C. of the Plan,
the Company may withhold up to, but no more than, the minimum applicable
statutory federal, state and/or local taxes (collectively, “Tax Withholding
Requirements”) at such time and upon such terms and conditions as required by
law or determined by the Company. Subject to compliance with any requirements of
applicable law, the Director shall have all or any portion of any Tax
Withholding Requirements that may be payable in respect of the Award satisfied
when due through the payment by the Director of cash to the Company, funded by
the disposition on the Director’s behalf or for the Director’s account of shares
of Stock which would otherwise be delivered to the Director having an aggregate
fair market value equal to the aggregate amount of such Tax Withholding
Requirements.

12. Securities Law Compliance. The Company has an effective registration
statement on file with the Securities and Exchange Commission with respect to
the shares of Stock subject to the Award. The Company intends to maintain the
effectiveness of this registration statement but has no obligation to the
Director to do so. If the registration statement ceases to be effective,

 

-3-



--------------------------------------------------------------------------------

the Director will not be able to transfer or sell shares of Stock, which were
issued to the Director pursuant to the Award at a time that such registration
statement was not effective, unless exemptions from registration under
applicable securities laws are available. Such exemptions from registration are
very limited and might not be available. The Director agrees that any resale of
shares of Stock issued pursuant to the Award shall comply in all respects with
the requirements of all applicable securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act and the
Securities Exchange Act of 1934, and the respective rules and regulations
promulgated thereunder) and any other law, rule or regulation applicable
thereto, as such laws, rules, and regulations may be amended from time to time.
The Company shall not be obligated to either issue shares of Stock or permit the
resale of any such shares if such issuance or resale would violate any such
requirements.

13. [Reserved.]

14. Board Authority. The Board shall have complete discretion in the exercise of
its rights, powers, and duties under this Agreement and the Plan. Any
interpretation or construction of any provision of, and the determination of any
question arising under, this Agreement shall be made by the Board in its sole
discretion and shall be final, conclusive, and binding. The Board may designate
any individual or individuals to perform any of its functions hereunder.

15. Changes in Capitalization. The Restricted Stock Units under this Award shall
be subject to the provisions of Section 19.H. of the Plan relating to
adjustments for changes to the Company’s capitalization. The Award shall not
affect the right of the Company or any Subsidiary to reclassify, recapitalize or
otherwise change its capital or debt structure or to merge, consolidate, convey
any or all of its assets, dissolve, liquidate, windup or otherwise reorganize.

16. Section 409A. This Agreement shall be interpreted to ensure, to the fullest
extent possible, that the payments contemplated hereby comply with Section 409A
of the Internal Revenue Code of 1986, as amended, including the Treasury
Regulations promulgated thereunder (“Section 409A”). Any payment triggered by a
cessation of service as a director of the Company shall be made only upon a
separation from service under Section 409A. If, at the time of such separation
from service, the Director is a specified employee (as determined under
Section 409A), payment shall be delayed to the extent required by Section 409A
until the date that is one day after the six month anniversary of such
separation from service.

17. Deferral of Payment. The provisions of Section 5 hereof regarding payment of
this Award shall be subject to and interpreted in accordance with, in all
respects, the deferral elections, if any, of the Director made from time to time
in accordance with the Plan.

18. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the choice of
law principles thereof.

19. Binding Effect. This Agreement shall inure to the benefit of, and be binding
on, the Company and its successors and assigns, and the Director and his or her
heirs, administrators, executors, other legal representatives and permitted
assigns, whether so expressed or not.

20. No Waiver. No waiver of any provision of this Agreement will be valid unless
in writing and signed by the person against whom such waiver is sought to be
enforced, nor will failure to enforce any right under this Agreement constitute
a continuing waiver of the same or a waiver of any other right hereunder.

 

-4-



--------------------------------------------------------------------------------

21. Further Assurances. The Director hereby agrees to take whatever additional
action and execute and deliver all agreements, instruments and other documents
the Company may deem necessary or advisable to carry out or effect any of the
obligations or restrictions imposed on the Director or the Award pursuant to the
express provisions of the Agreement and/or the Plan.

22. Definition of Terms. Capitalized terms used herein but not otherwise defined
in this Agreement shall have the meanings ascribed to them under the Plan.

23. Entire Agreement. This Agreement and the Plan constitute the entire
understanding and agreement between the parties hereto with regard to the
subject matter hereof, and they supersede all other negotiations, understandings
and representations (if any) made by and between such parties.

[signatures appear on the following page]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Director has hereunder set his hand, all as of
this      day of             , 20    .

 

ATTEST:   PEPCO HOLDINGS, INC. By:  

 

  By:  

 

Name:   Name: Title:   Title:     DIRECTOR:    

 

    Printed Name:  

 

 

-6-